Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2020 has been entered.
 Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-13, directed to Group II non-elected without traverse in the 8/28/2019 remarks.  Accordingly, claims 9-13 have been cancelled.
Allowable Subject Matter
Claims 1-7, 16-17, 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest the system that, for a ribbon ion beam, analyzes parameters of that ribbon ion beam selected from a group consisting of beam current across a region of interest, beam mean horizontal angle, and horizontal angular spread, and then determines a parameter of a crossover point based on that, and then moves the mass resolving device in the z-direction to align the center of that with the crossover point, where the mass resolving device is also movable in the x and z direction; recited together in combination with the totality of particular . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881